DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
Claim 1: 
		line 25: “relayed” has been replaced with –replayed--,
		line 26: “includes” has been replaced with –include--;
Claim 14:
		line 22: “relayed” has been replaced with –replayed--,
		line 23: “includes” has been replaced with –include--;
Claim 15: 
		line 23: “relayed” has been replaced with –replayed--,
		line 24: “includes” has been replaced with –include--.
The following is an examiner’s statement of reasons for allowance:
Claim 1 recites, “the one or more processors to operate to: compare the candidate time period with the event time period to determine whether or not the candidate time period is including the event time period; and perform control to display a moving image of a time period corresponding to the candidate time period, which is replayed in a case that the candidate time period includes the event time period, and a moving image of a time period corresponding to the event time period which is relayed in a case that the candidate time period does not include the event time period,” which are features not disclosed by prior art of record.
Claims 14 and 15 are allowable over prior art of record for the same reason discussed in claim 1 above.
Claims 2, 5-7, 9, 11-13, and 16-18 are allowable over prior art of record at least by virtue of dependency.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUNG Q DANG whose telephone number is (571)270-1116. The examiner can normally be reached IFT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thai Q Tran can be reached on 571-272-7382. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HUNG Q DANG/Primary Examiner, Art Unit 2484